Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 03/12/2021, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/12/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because performing mathematical operations on a computer isn’t eligible subject matter.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bocchi (Pub. No.: US 2021/0306134 A1) teaches scalar multiplication comprising multiplication loops from 1 to 10.
Ghouti et al. (Pub. No.: US 20140064491 A1) teaches method of performing XZ-elliptic curve cryptography for use with network security protocols provides a computerized method that allows for the encryption of messages through elliptic polynomial cryptography and, particularly, with the embedding of either a symmetric secret key or a public key in the message bit string.
Takahashi (Pub. No.: US 20170091148 A1) teaches elliptic curve scalar multiplication apparatus stores a prime number p and information of a first point, the prime number p defining a field of definition F.sub.p, which defines a first curve, which is a Weierstrass form elliptic curve, and expressed as p=p.sub.0+p.sub.1c+ . . . +p.sub.1c.sup.n−1, (where c equals 2.sup.f and f is an integer equal to or larger than 1 that is units of breaking data into pieces in multiple-precision integer arithmetic executed by the elliptic curve scalar multiplication apparatus), calculates a Montgomery constant k.sub.0, work, and h.sub.1, executes doubling of a second point, which is calculated from the first point, by Montgomery multiplication that uses k.sub.0, work, and h.sub.1, adds a third point and fourth point, which are calculated from the first point, by Montgomery multiplication that uses k.sub.0, work, and h.sub.1; and calculates a scalar multiple of the first point, based on a result of the doubling and the addition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432